Exhibit 10.69

 

RESOLUTION TO TERMINATE THE INTERCONTINENTAL LIFE

CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

WHEREAS, InterContinental Life Corporation, the "Company", established the
InterContinental Life Corporation Supplemental Executive Retirement Plan, the
"SERP", effective January 1, 2005 for active plan participants in the Qualified
Plan who (i) satisfied the Rule of 68 and (ii) were Highly Compensated
Employees, where the Rule of 68 was satisfied if the sum of a participant's age
in years and fractions thereof and service in years and fractions thereof was at
least 68 years as of December 31, 2004;

 

WHEREAS, the SERP presently permits a lump sum distribution only in the event
the present value of the participant's accrued benefit is less than $10,000;

WHEREAS, it is now the desire of the Company to terminate the SERP effective
December 30, 2005 as permitted under Section 10.2 of the plan document and to
amend the plan immediately prior to termination to pay a lump sum distribution
to participants for whom the present value of their accrued benefit exceeds
$10,000 provided in no event shall the lump sum payment determined under this
sentence be less than $10,000. The present value of such accrued normal
retirement benefit shall be determined using a 6.00% interest rate and the
applicable mortality table under the SERP;

 

BE IT RESOLVED, that the Board of Directors of the Company hereby approves the
termination of the InterContinental Life Corporation Supplemental Executive
Retirement Plan and the immediate distribution of all accrued benefits, and the
Board authorizes its officers to take such further steps as are necessary to
accomplish this resolution, including any other amendments as may be required by
IRC Section 409A and its associated regulations provided such amendments do not
materially alter the benefits provided under the SERP;

 

IN WITNESS THEREOF, I do hereby certify that the foregoing is a true and correct
copy of an original resolution passed by the InterContinental Life Corporation
Board of Directors at a meeting held on the 13th day of December, 2005.

 

 

INTERCONTINENTAL LIFE CORPORATION

 

 

By:

/s/ Michael P. Hydanus

 

Name:

Michael P. Hydanus

 

Date:

12/20/2005

 

 

ATTEST

 

By: /s/ Jennifer L. Robinson

Name: Jennifer L. Robinson

Date: 12/20/05

 

 